DETAILED ACTION
This is the Office action based on the 16/642120 application filed February 26, 2020, and in response to applicant’s argument/remark filed on March 15, 2022.  Claims 1-14 are currently pending and have been considered below.  Applicant’s withdrawal of claims 9-10 acknowledged.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2022 has been entered.
Claim Interpretations
Applicant has elected Group I, which is drawn to a chemical composition, in response to the Election/Restriction requirement.  Note that the claims are directed towards a chemical composition and as such will be examined under such conditions. The process of using the composition or the material that the composition acts upon are viewed as recitation of intended use and are given little patentable weight (Please see MPEP 2114 R1-2115 R2 for further details). 

Claim Rejections - 35 USC § 102/35 USC § 103
The following is a quotation of 35 U.S.C. 102: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
 
Claims 1-3, 7-8, 11 and 13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grover et al. (U.S. PGPub. No. 20040089634), hereinafter “Grover”:--Claims 1, 7, 8, 11, 13: Grover teaches a slurry for polishing silicon oxide (abstract), comprisinga cerium compound, such as cerium hydroxide (Ce(OH)4) at a concentration of 0.05-10 wt.%, preferably 0.1-4 wt.% ([0025]);an abrasive, such as cerium oxide particles at a concentration of preferably 2-15 wt.% ([0018, 0035]);a chelating agent, such as phosphoric acid salt, at a concentration of 0.05-5 wt.% ([0029]);.
 
 Claims 1-3, 5, 7-8, 11 and 13 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Grover et al. (U.S. Pat. No. 5759917), hereinafter “Grover’917”:--Claims 1, 5, 7, 8, 11, 13: Grover’917 teaches a slurry for polishing a silicon oxide surface (abstract), comprisinga cerium compound, such as cerium hydroxide (Ce(OH)4) at a concentration of 0.05-10 wt.%, preferably 0.1-4 wt.% (Col. 3, Line 3 through Col. 4, Line 6);cerium oxide abrasives (Col. 4, Lines 41-42) at a concentration of 2-25 wt.%, preferably 2-15 wt.% (Col. 5, Lines 60-63);a phosphate salt, at a concentration of about 0.05-6 wt.% (Col. 3, Lines 35-56); andwater (Col. 9, Line 23).      Grover’917 further teaches that the slurry has a pH of about 3 to 11 ([0014, 0044]).    It is noted that cerium hydroxide is a hydroxide of a tetravalent metal element, and phosphoric acid salt has a chemical formula as described in formula (1).      It is further noted that cerium hydroxide is highly water insoluble (see attachment “Cerium Hydroxide”), and that cerium oxide is easily to change to cerium hydroxide, as evidenced by Suzuki et al. (U.S. PGPub. No. 20160237316, paragraph 0043).    According to Applicant, hydroxide of a tetravalent metal element, such as cerium hydroxide would form very fine particles in an alkali condition ([0079] of specification), having size 1nm or more ([0033] of specification), and would contact with cerium oxide .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 4, 5 and 12 rejected under 35 U.S.C. 103 as obvious over Grover as applied to claim 1 above, and further in view of Lugg et al. (U.S. PGPub. No. 20160221146), hereinafter “Lugg”:--Claims 4, 5: Grover teaches the invention as above.  Grover further teaches that the slurry contains a buffering agent at a concentration about 0.01 to about 5 wt.% to maintain the pH range of about 3 to about 11 ([0044-0046]), but is silent about a chemical composition of the buffering agent.  Grover fails to teach the slurry comprises a compound as described in claim 4.        Lugg, also directed to a chemical mechanical polishing slurry ([0016]), teaches that the slurry may comprise a pH modifier ([0041]), wherein the pH modifier may advantageously be a buffer system, such as phosphoric acid-ammonium phosphate or polyphosphoric acid-ammoniurn polyphosphate that are designed to span a range from acidic to basic ([0046]).       Therefore, it would have been obvious to one of ordinary skill in the art at the 
 Claims 4, 6 and 12 rejected under 35 U.S.C. 103 as obvious over Grover as applied to claim 1 above, and further in view of Hirano et al. (U.S. PGPub. No. 20060048455), hereinafter “Hirano”:--Claims 4, 6: Grover teaches the invention as above.  Grover further teaches that the slurry contains a pH modifier, such as an acid or a buffer, at a concentration about 0.01 to about 5 wt.% to maintain the pH range of about 3 to about 11 ([0044-0046]).  Grover fails to teach the slurry comprises a compound as described in claim 6.        Hirano, also directed to a chemical mechanical polishing slurry for polishing a surface (abstract), teaches that the organic phosphonic acid that is conventionally included in the slurry to protect the surface from corrosion and scratches is not sufficient ([0003-0004]).  Instead, Hirano teaches to use 1-hydroxyethylidene-1,1-diphosphonic acid (HEDP) to for increase acidity and polishing speed of the slurry, and a salt of 1-hydroxyethylidene-1,1-diphosphonic acid to protect the surface from scratches and 
Claims 1-3, 5, 7-8, 11 and 13 rejected under 35 U.S.C. 103 as obvious over Shinoda et al. (U.S. PGPub. No. 20120299158), hereinafter “Shinoda”:--Claims 1, 2, 3, 5, 7, 8, 11, 13: Shinoda teaches a polishing slurry for polishing a silicon oxide surface ([0004]), comprisingat least one cerium-based abrasive grains, such as cerium oxide and cerium hydroxide ([0033]), having size 1-400 nm ([0035]), at a concentration 0.2-3 wt.% ([0041]);
 
Claims 4, 6 and 12 rejected under 35 U.S.C. 103 as obvious over Shinoda as applied to claim 1 above, and further in view of Hirano:--Claims 4, 6: Shinoda teaches the invention as above, wherein the contains a phosphoric acid derivative at a concentration about 0.01 to about 1 wt.%.  Shinoda fails to teach the slurry comprises a compound as described in claim 6.        Hirano, also directed to a chemical mechanical polishing slurry for polishing a surface (abstract), teaches that the organic phosphonic acid that is conventionally 
 Claims 1-5, 7-8 and 11-14 rejected under 35 U.S.C. 103 as obvious over Boggs et al. (U.S. PGPub. No. 20080254628), hereinafter “Boggs”, in view of Mizoguchi et al. (U.S. PGPub. No. 20160272860), hereinafter “Mizoguchi”:--Claim 1, 3, 4, 5, 8, 11, 12, 14: Boggs teaches a slurry for polishing a microelectronic device (abstract), such as a silicon oxide layer ([0048]), comprisingabrasives having a Knoop harness below 800, such as ceria, or composite particles comprising two or more materials ([0054]), at a concentration 0.01-30 wt.% ([0062]);a pH adjuster, such as ammonium dihydrogen phosphate, to control the pH to about 2-7 ([0073]);the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.--Claim 13: It is noted that Fig. 9 shows a core particle surrounded by a shell comprising 
Claim 14 rejected under 35 U.S.C. 103 as obvious over Shinoda in view of Boggs:--Claim 14: Shinoda teaches a slurry comprising phosphoric acid or phosphoric acid derivative, such as ammonium phosphate, having a pH of about 6.5, as shown above.  Shinoda fails to teach the slurry comprises ammonium dihydrogen phosphate.     Boggs, also directed to a slurry for polishing a microelectronic device (abstract), such as a silicon oxide layer ([0048]), teaches that the slurry comprises a pH adjuster, such as ammonium phosphate or ammonium dihydrogen phosphate, to control the pH to about 2-7.       Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use ammonium dihydrogen phosphate as an equivalent substitution for the ammonium phosphate to be the phosphoric acid derivative in the invention of Shinoda, as taught by Boggs. 
Response to Arguments
Applicant's arguments filed March 15, 2022 have been fully considered as follows:--Regarding Applicant’s argument that Grover and Grover’917 discloses cerium hydroxide as soluble cerium compound, and do not teach that the cerium hydroxide is present as nanoparticles, thus do not teach all features of claim 1, this argument is not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713